Citation Nr: 1403437	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for aortic stenosis, status post aortic valve replacement. 


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for aortic stenosis with an evaluation of 10 percent disabling effective December 14, 2005. 

In a December 2006 rating decision, the RO assigned a temporary total (100 percent) evaluation pursuant to 38 C.F.R. § 4.30, effective from December 14, 2005, until January 31, 2006, based on surgical convalescence.  The Veteran did not file a timely notice of disagreement (NOD) or seek an extension of the temporary total evaluation.  Rather, he wrote in an October 2009 statement, which he identified as his "official NOD," that he should have been paid at the 100 percent level for six months and then have an examination.  The Board observes that this October 2009 statement was received greater than 1 year after the December 2006 rating decision granting the temporary total evaluation.  Without a timely NOD, the Board lacks jurisdiction to address the issue further.  The Veteran is invited to pursue the issue at the RO level if he continues to feel that the temporary total rating was assigned incorrectly.  Otherwise, because the 100 percent schedular evaluation is the highest disability rating that may be assigned for that time period, the current appeal includes only the time period after February 1, 2006.  

In October 2007 a Decision Review Officer increased the rating to 30 percent effective February 1, 2006, the date following the Veteran's temporary total evaluation.

The Board previously remanded this matter in November 2009 and again in June 2011 for additional development. The case has been returned to the Board for further appellate consideration.


The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


FINDING OF FACT

The Veteran's heart disability is manifested by no more a workload of greater than 5 METs but not greater than 7 METs resulting in intermittent dyspnea, fatigue, dizziness, and syncope.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for aortic stenosis, status post atrial valve replacement, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.100, 4.104, Diagnostic Codes 7000, 7016 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for his heart disability.  Because he received adequate notice prior to when service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this claim.

VA has a duty to assist a claimant in the development of a claim.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as all relevant post-service medical records available from VA and private treatment providers.  In fact, overall, the Board has carefully reviewed the assembled medical records and written statements, but finds that they identify no available evidence, such as additional medical records, relevant to this appeal that remains outstanding.  More recently in June 2011, the Veteran's private attorney submitted additional records on his behalf in response to a Board request for those records.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, the Veteran was afforded VA examinations, most recently in August 2011, to evaluate the severity of his heart disability.  The Board herein below highlights various deficiencies in the VA examinations.  However, the private treatment records adequately describe the Veteran's disability picture.  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent medical records.  Because the available medical records contain sufficient competent medical evidence to decide the claim, remanding for an additional VA examination is unnecessary.  See 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5125; 38 C.F.R. § 3.326(b).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the June 2011 Board remand directives.  Specifically, the Veteran was sent a notice letter upon remand in July 2011 requesting that he identify his treatment providers.  His attorney responded in June 2011 by submitting those treatment providers' records.  Next, as directed, the Veteran underwent VA examinations in August 2011.  Although this VA examination does not address the Board's June 2011 remand directives, the private records submitted by the Veteran's attorney contain sufficient competent medical evidence to decide the claim.  Remanding this matter to make the June 2011 VA examiner comply with the Board's remand directives would provide no benefit and would not advance the Veteran's interest.  Finally, the matter was readjudicated in an December 2011 SSOC, as directed by the Board.  Accordingly, there was substantial, but not strict, compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008.    


II.  Analysis

The Veteran is seeking a disability evaluation higher than 30 percent for his service-connected heart disability.  

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. § 4.1 (2011).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2011).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

B.  Diagnostic Criteria

The Veteran's disability is currently assigned a 30 percent schedular evaluation under 38 C.F.R. § 4.104, diagnostic code (DC) 7099-7000.  This diagnostic code was assigned by analogy because the Veteran's aortic stenosis is an unlisted condition in the list of diagnostic codes.  See 38 C.F.R. § 4.20, 4.27.  
However, the medical records show that he underwent an aortic valve replacement (AVR) in October 2005, which was prior to the instant period of appellate review.  Accordingly, the diagnostic code most directly applicable is 38 C.F.R. § 4.104, DC 7016, regarding heart valve replacement (prosthesis).  Rating by analogy to a different diagnostic code is unnecessary, and no other diagnostic code is potentially applicable.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also Suttmann v. Brown, 5 Vet. App. 127, 133-34 (1993); see also, Tatum v. Shinseki, 23 Vet. App. 152, 158-159 (2009)

The diagnostic criteria of DC 7016 are as follow:  

For indefinite period following date of hospital admission for valve replacement
100 
Thereafter:

Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent
100 
More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent
60 
Workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray
30 
Workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required
10
Note: A rating of 100 percent shall be assigned as of the date of hospital admission for valve replacement. Six months following discharge, the appropriate disability rating shall be determined by mandatory VA examination. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter.


An introductory note (Note (2)) in 38 C.F.R. § 4.104 provides that: One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

Furthermore, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  38 C.F.R. § 4.100(a).  Even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except: (1) When there is a medical contraindication; (2) When the left ventricular ejection fraction has been measured and is 50% or less; (3) When chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) When a 100% evaluation can be assigned on another basis; (c) If left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(b).  

More generally, the joining of schedular criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  


C. Discussion

In the present case, the Board finds after careful consideration of all pertinent evidence, that a rating higher than 30 percent is not assignable for the Veteran's disability at any point during the period of appellate review beginning February 1, 2006.  The Board again observes that the disability is evaluated under DC 7016.  Although the schedular criteria in DC 7016 for the next higher level, 30 percent, are written in the variable (i.e., disjunctive), requiring only 1 of 3 subsets of criteria to be met for assignment of that rating, the Veteran's symptoms do not more nearly approximate any of those 3 criteria.  See 38 C.F.R. § 4.104; Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

(1) Congestive Heart Failure

First, beginning from February 1, 2006, the Veteran's disability has not been productive of more than one episode of acute congestive heart failure in the past year.  38 C.F.R. § 4.104, DCs 7000.  To the contrary, the VA and private medical records show no indication of congestive heart failure.  

(2) METs

Second, the Veteran's disability has also not been productive of a workload of greater than 3 METS but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Although the medical records intermittently show that the Veteran has dyspnea and dizziness, his complaints have been inconsistent in this regard, which calls into question the reliability of his assertions.  Also, his disability picture is complicated by other medical conditions, and his complaints have been attributed to those conditions rather than his service-connected disability.  Even if his symptoms are attributed to the service-connected disability here, his METs have not more nearly approximate METs sufficient to assign a higher rating.  

The earliest evidence is an April 2006 VA examination showing that the Veteran had shortness of breath on exertion; he denied chest pain and syncopal episodes.  The VA examiner estimated his METs as between 7 and 10 (as provided by the VA examiner in an October 2006 addendum).  

In November 2006, the Veteran's primary care provider (PCP) documented such complaints as increased sweating and feeling tired, but this was in the context of an unrelated medical condition.  A December 2006 report from the Veteran's private (non-VA) treating cardiologist likewise shows complaints of fatigue and shortness of breath with exercise.  By comparison, he informed his PCP in May 2007, that he exercised 4 days per week; on follow-up in June 2007, he denied shortness of breath and dizziness.  

At an August 2007 VA examination, the Veteran reported still feeling fatigued and shortness of breath with physical activity; the VA examiner gave a METs level as "less than 3 after surgery."  The RO sought clarification of this METs estimate, and the VA examiner clarified in a September 2007 addendum that a METs estimate in August 2007 was "too low for [the Veteran's] activity level."  The examiner took into account the Veteran's statements that his activity level still coincided with shortness of breath and fatigue with physical activity, although he was able to form simple activities and low to moderate exercise.  He was able to walk a block, but felt somewhat winded by that; he could climb a flight of stairs "not without some effort and time."  The examiner gave a revised METs level of "about 6" given that the Veteran was "able to perform some walking and climbing of stairs and perform light activities around the house with minimal problems."  

The Board takes notice that this VA examiner's revised assessment in September 2007 does not reflect a change in the Veteran's disability picture between August 2007 and September 2007.  Rather, the VA examiner reconsidered his prior assessment.   It appears that this was done at the RO's direct request.  There is some question as to whether the RO's request was undertaken in an impartial, unbiased, and neutral manner.  See, e.g., Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  Nonetheless, the VA examiner must be presumed competent.   See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009).  Moreover, the Board, in its lay capacity, is not competent to question this VA examiner's medical judgment on so complex a medical question.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Therefore, his revised opinion must be accepted as an independent and impartial exercise of his medical judgment, notwithstanding the reason prompting his review.  Otherwise, the mere fact that he revised his opinion does not bring into question to the Board the competence of the VA examiner more generally.  See Parks v. Shinseki, 716 F.3d 581, 585-86 (Fed. Cir. 2013).  

As such, the METS level for this time period must be considered 6, rather than "less than 3."  

Notably, a private treatment note from February 2010 documents that the Veteran had just been skiing.  This note also indicates heart sounds "suggest[ing] LV."  On follow-up in April 2010, he "fe[lt] ok," although he still had reduced exercise tolerance, which was chronic.  

In July 2010, the Veteran's PCP noted the Veteran's complaints of dizziness.  As with the November 2006 assessment, however, this was attributed to an unrelated medical condition; the PCP affirmatively wrote "doubt A[ortic] V[alve]."  Several months later, in a September 2010 letter, the Veteran's private cardiologist cleared him for (unrelated) surgery "[g]iven his lack of symptoms."  He detailed that the Veteran denied any chest pain or pressure, shortness of breath, dizziness or syncope, although he did have rare episodes of lightheadedness.  The cardiologist then detailed past test results, most recently a March 2010 ECHO, which showed normal LV systolic function and mild recurrent aortic stenosis.  His private PCP in September 2010 documented similar symptoms, including no shortness of breath, dizziness, or syncope, but "rare episodes lightheaded."  

At a further VA examination, conducted in November 2010, the Veteran reported ongoing fatigue and shortness of breath, primarily with exertion; particularly walking approximately 2 blocks and climbing 1 flight of stairs.  He could do routine household chores.  He denied chest pain, but had dizziness occurring 2 to 3 times per week with exertion.  His METS was 6.3 on stress testing.  

A private stress test later in December 2010 showed a METs workload of 11.90, which was found to represent "NL" functional capacity.  (The Veteran's PCP mistakenly wrote in a December 2010 report that this METS was 10.9.)  

Again in January 2013, his PCP noted that he was exercising, but "tired all the time."  This was directly attributed to an unrelated medical condition.  

On the most recent VA examination, which was conducted in August 2011, the Veteran again complained of shortness of breath and dizziness on exertion with occasional chest pain.  The VA examiner noted the results of the private test "done recently."  

In short, the Veteran intermittently complained of such symptoms as shortness of breath on exertion and dizziness.  This was attributed in November 2006 and January 2013 to unrelated medical conditions.  Even if the complaints during those time periods may not be attributed to the Veteran's disability, the Veteran has had a METS level of no lower than 6.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, a higher rating is not assignable on this basis.  See 3.104, DC 7016.  

(3) LV Dysfunction

Finally, the disability has not been productive of (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  See 38 C.F.R. § 4.104, DC 7000, 7016.  

Rather, his LVEF was 62 percent in January 2006, immediately prior to the instant period of appellate review.  

Then, the Veteran's cardiologist documented in December 2006 that an echocardiogram demonstrated "normal left ventricular systolic function, mild tricuspid regurgitation, and abnormal diastolic function."  An ECHO at that time noted borderline dilated LV; LVEF was 65 percent.  

However, a VA examiner in August 2007 noted that the most recent ECHO in December 2006 showed "a borderline dilated left ventricle" with EF of 65 percent.  This examiner noted that no claims file was available to review.  However, he listed very specific details of the December 2006 ECHO, which makes it unlikely that he was relying on anything but the actual diagnostic report.  See, e.g., Prinkey v. Shinseki, No. 10-3277, 2012 WL 985754 *4 (Vet. App. Mar. 23, 2012) (aff'd Prinkey v. Shinseki, 735 F.3d 1375, 1381 (Fed. Cir. 2013).  In any event, a December 2006 report from the Veteran's cardiologist confirms that the August 2007 VA examiner's assessment was accurate.  

An October 2008 ECHO showed a normal LV size; normal function without wall motion abnormality; EF 55 percent.  An ECHO in March 2010 showed normal left ventricular systolic function; no obvious wall motion abnormalities; mild (grade 1) LV diastolic function; the estimated EF was 60-65 percent; the assessment was "Normal LV systolic function."  A private test in December 2010 showed LVEF at 65 percent.  A handwritten note indicates "same as 2004 - good result."  

In short, the Veteran's disability is not manifested by LV dysfunction with an EF between 30 to 50 percent.  See 38 C.F.R. § 4.104, DC 7000, 7016.  Accordingly, a higher rating is not warranted on this basis.  

In a November 2007 statement (and reiterated in a February 2009 statement), the Veteran wrote that "numerous medical articles" indicate that an ejection fraction above 50 percent is as dangerous as one below 50 percent.  The Board observes that these articles concern the role of LV dysfunction in congestive heart failure, which is not demonstrated in this Veteran's case.  Notwithstanding the applicability of these articles in the Veteran's case, the VA schedule for rating his disability specifically directs that a higher rating is not assignable when LV dysfunction, such as in his case, is not below 30 percent.  

The Veteran also wrote that his EF will decrease as the valve replacement deteriorates. The Board observes that this may be true, but a higher rating cannot be assigned prospectively based on a potential worsening of symptoms in the future.  Rather, it is the present level of disability that determines the disability rating to be assigned.  The Veteran is invited to file for an increased disability rating if his valve replacement deteriorates in the future, at which time a higher disability evaluation may be assignable.  

The Veteran's own statements, therefore, do not allow for assignment of a higher disability rating based on LV dysfunction.  

(4) Other considerations

The Veteran further wrote in his November 2007 statement that he has complications, including left atrial enlargement, aortic insufficiency of the bioprosthetic valve, mild tricuspid regurgitation, left ventricular hypertrophy, and hypokinesis of the anterior septal wall.  However, a higher rating is not warranted based on these defects.  First, the medical evidence does not differentiate between the symptoms of the valvular abnormality and these abnormalities.  Second, the Veteran's disability is best rating by analogy to DC 7016, and these conditions do not indicate a different or separate diagnostic code under which such a disability picture can be evaluated.  Therefore, the Board has considered the Veteran's entire disability picture attributable to that condition under DC 7016.  See Mittleider, 11 Vet. App. at 182.  

The Veteran, in April 2010, also submitted a prior Board decision in support of his appeal.  That prior Board decision, identified by docket number 97-07 296, does not support the instant appeal for two reasons.  First, it was a decision in a different Veteran's case, which means that it is nonprecedential in the instant appeal.  Second, the single issue in that case was whether a rating higher than 60 percent was warranted.  In other words, the Veteran in that case was already receiving a 60 percent rating, and the Board was limited to considering whether the Veteran could meet the 100 percent schedular criteria; the Board was not considering whether the Veteran met the criteria for a rating higher than 30, such as in this appeal.  For these two reasons, the prior Board decision does not allow for a higher rating to be assigned in this case.  38 C.F.R. § 20.1303.   

The Board also takes notice that the Veteran has a scar on his chest from the AVR surgery.  As documented by the most recent VA examination, conducted in August 2011, this scar is asymptomatic.  Accordingly, a separate compensable rating is not warranted on this basis.  See 38 C.F.R. § 4.118.  

Finally, as directed by a Note following DC 7005, regarding arteriosclerotic heart disease (coronary artery disease), if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.  Here, further testing is not required.  Although the Veteran's medical records provide some indication of ischemic heart disease, his PCP wrote in December 2010 that a cardiac catheterization in 2004 showed "NO CAD."  In any event, there is no indication that this condition is leading to any current signs or symptoms.  See Mittleider, 11 Vet. App. at 182.  Attempting to remand for further evaluation would be for the sole purpose of developing negative evidence, which is not indicated here.  

In summary, the Veteran's aortic stenosis, status-post AVR, does not warrant a schedular disability rating higher than 30 percent under any alternative diagnostic code, including on the basis of separate ratings.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.   

(5) Extraschedular Consideration

The Board's findings above are based on a schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected heart disability is manifested by a heart valve replacement, which results in intermittent complaints of fatigue and dizziness.  Also, at the August 2007 VA examination, the Veteran complained of taking more naps to get through a day, plus he had "extremely limited" physical activity.  He could no longer lift weights like he used to.  These signs and symptoms, and their resulting impairment, are directly contemplated by the rating criteria of 38 C.F.R. § 4.104, DC 7016.  Given the variety of symptoms contemplated in the rating schedule for heart disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, and there is nothing exceptional or unusual about his disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Moreover, with respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his heart disability has caused him to miss work or has resulted in any hospitalizations during the instant period of appellate review.  Rather, he is retired and has had no hospitalization since his AVR in 2005.  The Board finds, therefore, that the Veteran's service-connected heart disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for aortic stenosis, status post an aortic valve replacement, is denied. 




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


